


Exhibit 10(g)

Exhibit B
AMENDED AND RESTATED SECTION 2.8.
OF
CITY NATIONAL CORPORATION 1995 OMNIBUS PLAN

        2.8    Special Requirements for Director Stock Options.

         (a)  Eligibility.    All directors of the Company who are not employees
of the Company shall be eligible to receive Director Stock Options, as set forth
in this Section 2.8. Notwithstanding the foregoing, any director who is, or who
during the preceding calendar year was, a member of the Committee or any
committee administering any other stock option, stock appreciation, stock bonus
or other stock plan of the Company or any Subsidiary will not be eligible to
receive Director Stock Options hereunder if, in the opinion of counsel for the
Company, the receipt of Director Stock Options will cause such director to be a
"disinterested person" with respect to the Plan or any other stock option, stock
appreciation, stock bonus or other stock plan of the Company or any subsidiary
pursuant to Rule 16b-3 of the Securities and Exchange Commission, or will
otherwise disqualify the Plan or any other such Plan from compliance with said
rule.

         (b)  Grant of Director Options.    Every eligible director will receive
five hundred (500) Director Stock Options on the date of each annual meeting of
shareholders. Director Stock Options shall be granted automatically to each such
eligible director on the business day following such annual meeting of
stockholders, without further action of the Committee or the Board.

         (c)  Stock Option Price.    The purchase price of the stock pursuant to
a Director Stock Option shall be $1.00 per share.

         (d)  Other Terms of Director Stock Options.    Each Director Stock
Option shall become exercisable six (6) months after the date of grant. Unless
otherwise determined by the Committee, if the holder of Director Stock Options
ceases to serve as a director of the Company for any reason other than for
cause, the Director Stock Options shall expire at the end of their fixed term,
or three months after the date of such termination, and until then shall be
exercisable in full, regardless of any vesting schedule otherwise applicable.
Except as set forth in this Section 2.8, all terms and provisions of the
Director Stock Options shall be as set forth in the Plan with respect to options
which are not Director Stock Options.

--------------------------------------------------------------------------------


